Citation Nr: 0707191	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma, Hodgkin's disease, and multiple myeloma, to include 
as due to exposure to Agent Orange.

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran's substantive appeal, 
received by VA in February 2005, included a request for a 
Travel Board hearing before a Veterans Law Judge.  The 
requested hearing was scheduled for January 2007; however, 
the veteran failed to report for that hearing.  Information 
in the claims folder indicates that the veteran is 
incarcerated and therefore unable to attend a Board hearing.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
hepatitis C.

2.  The veteran does not have PTSD.

3.  There is no competent evidence of a current diagnosis of 
non-Hodgkin's lymphoma, Hodgkin's disease, and multiple 
myeloma. 

4.  For the entire period of this appeal, the veteran's 
service-connected diabetes mellitus has required insulin and 
restricted diet but no limitation or regulation of 
activities.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2006).

3.  Non-Hodgkin's lymphoma, Hodgkin's disease, and multiple 
myeloma were not incurred in or aggravated by active service, 
nor are such disabilities presumed to have been incurred as a 
result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran is claiming service connection for hepatitis C.  
The veteran's service and post-service medical records are 
silent with respect to findings of hepatitis C.  The absence 
of such findings weighs very negatively against the veteran's 
claim. 

A September 1973 VA Hospital Summary notes that, three weeks 
prior to admission, a diagnosis of hepatitis was made in the 
VA Hospital in Cleveland, Ohio.  This Hospital Summary 
includes a diagnosis of convalescent state of hepatitis, 
probably viral.  Similarly, a March 1993 report of VA 
examination reflects a diagnosis of status post hepatitis B 
infection with normal liver function tests.  

Inasmuch as there is no indication that the veteran had 
hepatitis C, post service medical records also provide 
negative evidence against the veteran's claim.  

Accordingly, the Board finds that the competent medical 
evidence is against a finding that the veteran currently 
suffers from hepatitis C for VA service connection purposes.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Special provisions apply if the 
veteran engaged in combat with the enemy, was a prisoner-of-
war, or alleges in-service personal assault.  38 C.F.R. 
§ 3.304(f) (1) - (3).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In this case, the veteran alleges that he incurred PTSD as a 
result of stressful incidents experienced in the Republic of 
Vietnam.  The veteran's DD Form 214 shows a military 
occupational specialty of powerman.

The Board finds that service connection for PTSD must be 
denied.  Specifically, the veteran is not currently diagnosed 
as having PTSD.  His service medical records are silent with 
respect to complaints of or treatment for PTSD or PTSD 
symptoms.  A March 1993 report of VA mental health 
examination notes that the veteran reported a 23 year history 
of recurrent depression.  The diagnosis was dysthymia and 
alcohol abuse.  Service and post service medical records are 
silent with respect to a diagnosis of PTSD and provide 
negative evidence against the veteran's claim by failing to 
indicate PTSD.  

Accordingly, the Board finds that the competent medical 
evidence is against a finding that the veteran currently 
suffers from PTSD for VA service connection purposes.

The veteran claims service connection for non-Hodgkin's 
lymphoma, Hodgkin's disease, and multiple myeloma, to include 
as due to exposure to Agent Orange during service in 
Vietnam..  

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (must be manifested within one year of 
last day of service in Vietnam); porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
the presumption is not the sole method for showing causation, 
and thereby establishing service connection.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that the veteran 
served in Vietnam from June 1969 to August 1970.  Thus, he is 
presumed to have been exposed to certain herbicide agents, 
including Agent Orange.  

The veteran's service and post service medical records are 
silent with respect to findings of or treatment for non-
Hodgkin's lymphoma, Hodgkin's disease, or multiple myeloma.  
Thus, the medical evidence of record provides clear evidence 
against these claims.  

Accordingly, the Board finds that the competent medical 
evidence is against a finding that the veteran currently 
suffers from non-Hodgkin's lymphoma, Hodgkin's disease, or 
multiple myeloma for VA service connection purposes.  Thus, 
there is no basis for awarding service connection for non-
Hodgkin's lymphoma, Hodgkin's disease, or multiple myeloma 
either on a direct basis or presumption basis.

Finally, the veteran claims that the impairment associated 
with his diabetes mellitus, type II, is inadequately 
reflected by the 20 percent schedular rating presently in 
effect.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The medical evidence of record shows that the veteran has 
been diagnosed and treated for diabetes mellitus since 
approximately 1990.  The veteran's March 1993 report of VA 
examination reflects that the veteran reported being 
diagnosed with diabetes in March 1990 and being prescribed 
Glucotrol and a restricted diet. This examination report 
reflects a diagnosis of non-insulin dependent diabetes 
mellitus, good control, providing evidence against this 
claim.   

An August 2004 report of VA diabetes mellitus examination 
reflects uncontrolled diabetes with no evidence of diabetic 
nephropathy.  The veteran denied ketoacidosis, reported 
blurred vision but no problems reading, complained of chest 
pain since 1969, and indicated that he was hospitalized for 
uncontrolled diabetes in 2001.  The veteran also complained 
of an ulcer on his foot which was noted to be a callus upon 
examination.  The examiner noted that the veteran does not 
follow a diabetic diet due to his incarceration and there is 
not indication that he has regulation of activities.  The 
diagnoses included type 2 diabetes mellitus, uncontrolled, 
and hypertension, uncontrolled.  

A November 2004 addendum to this examination report notes 
that the veteran's hypertension predated his diagnosis of 
diabetes and includes diagnoses of essential hypertension, 
uncontrolled, not caused by diabetes, and atypical chest 
pain, etiology unknown.  

It is clear that the veteran requires insulin to regulate his 
diabetes and, although a restricted diet has been advised,  
there is no persuasive evidence that his activities are 
restricted due to his diabetes.  The veteran's written 
communications reflect that his activities have been limited 
and that he was in a wheel chair due to his uncontrolled 
diabetes, however, the veteran did not provide any specific 
information regarding interference and none is shown upon 
examination.  VA examination in February 2005 found no 
diabetes-related complications which would restrict the 
veteran's activities, it was noted that his chest pain was of 
unknown etiology and he had no ulcers on his feet.  The 
veteran specifically denied ketoacidosis on examination in 
August 2004.

The Board finds that the post-service medical record, 
overall, provides evidence against this claim, outweigh the 
veteran's contentions in this case. 

The July 2004 VA examination for peripheral nerves reflects 
an assessment of peripheral neuropathy with moderate sensory 
loss in the upper extremities and severe sensory and some 
motor involvement in the lower extremities.  However, the 
veteran has been assigned separate 10 percent disability 
ratings for peripheral neuropathy with moderate sensory loss, 
left and right upper extremities, as well as separate 20 
percent disability ratings for peripheral neuropathy with 
severe sensory loss, left and right lower extremities.  Thus, 
these symptoms cannot considered in assessing the disability 
rating assigned to the veteran's service-connected diabetes 
mellitus.

In this regard, it is noted that a veteran is entitled to 
compensation for each separate and distinct manifestation 
attributable to the service connected disease or injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding 
contrary to the provisions of 38 C.F.R. § 4.14.  Note (1) to 
Diagnostic Code 7913 directs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus and 
there is no basis for assignment of a disability rating in 
excess of 20 percent.  The Board again emphasizes that 
although the veteran requires insulin and a restricted diet 
has been advised, he is not limited in his activities due to 
the diabetes.  As such, the veteran meets the criteria for a 
20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the absence of evidence of regulation of 
activities, there is simply no basis for a higher rating at 
this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the diabetes 
mellitus and its effect on earning capacity and ordinary 
activity from the original grant of service connection.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an increased evaluation, 
in excess of an initial 20 percent rating, to include 
additional "staged" ratings, other than that noted above.  
See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
with respect to the issue of entitlement to an initial rating 
in excess of 20 percent for diabetes mellitus, type II, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Despite the veteran's statements that he currently suffers 
from hepatitis C, PTSD, non-Hodgkin's lymphoma, Hodgkin's 
disease, and multiple myeloma as a result of service and that 
the impairment associated with his service connected diabetes 
mellitus, type II, is adequately reflected by the 20 percent 
schedular rating presently in effect, as a layperson without 
medical expertise or training, his statements alone are not 
competent evidence of a nexus between the claimed conditions 
and his service or of the severity of his service connected 
disability.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, the 
veteran's claims for service connection and an increased 
initial schedular evaluation must be denied.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  

A September 2002 letter, provided to the appellant prior to 
the October 2002 rating decision with respect to his 
hepatitis C claim, and an October 2002 letter with respect to 
the claims for PTSD, non-Hodgkin's lymphoma, Hodgkin's 
disease, multiple myeloma, and diabetes mellitus satisfy the 
duty to notify provisions as these letters discuss the 
criteria with respect to the appellant's claims for service 
connection.  

In this regard, it is noted that the October 2002 letter was 
not provided to the veteran prior to the rating decision 
which denied the veteran's claims for PTSD, non-Hodgkin's 
lymphoma, Hodgkin's disease, and multiple myeloma and granted 
service connection for diabetes mellitus.  However, these 
claims were readjudicated in a subsequent statement of the 
case and supplemental statement of the case, which, once 
again, detailed the requirements for substantiating the 
veteran's claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, since the appellant's claims are being denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board emphasizes that the appeal with respect to an 
initial evaluation in excess of 20 percent disabling for 
diabetes mellitus, type II, arises from an initial rating 
assigned when the RO awarded service connection, such that 
the original letter refers to the requirements for 
establishing service connection for this claim.  VA's Office 
of General Counsel has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an earlier effective date after an initial award 
of service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  Therefore, the veteran has been 
provided adequate notice and, inasmuch as the effective date 
of service connection and schedular rating for this disorder 
was in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in the November 2004 statement of the case, prior to 
the June 2005 supplemental statement of the case.  

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his 1993 and 2004 
VA examination reports, the evidence associated with his 
claim for benefits from the Social Security Administration, 
and he has submitted lay evidence in the form of his written 
communications.  The evidence associated with the claims file 
adequately addresses the requirements necessary for 
evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

In this regard, it is noted that the veteran requested the 
opportunity to provide hearing testimony before a Veterans 
Law Judge and, although such a hearing was scheduled, he is 
presently incarcerated and was unable to attend.  In light of 
the veteran's extensive written communications and the date 
of his expected release from the correctional in which he is 
incarcerated, the Board finds that the evidence is adequate 
for adjudication of the issues on appeal and a remand would 
result in extraordinary and unnecessary delay in the 
resolution of the veteran's appeal.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for service connection for hepatitis C, PTSD, 
non-Hodgkin's lymphoma, Hodgkin's disease, or multiple 
myeloma.  However, the Board finds that the evidence, which 
reveals that the veteran did not have these disabilities 
during service and does not currently have these disabilities 
for VA rating purposes, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant these 
claims, and in fact provide evidence against these claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on the presence of a current disability.  
In the absence of evidence of currently disability, referral 
of this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disabilities would 
serve no useful purpose.  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


